Citation Nr: 1800232	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  16-12 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for scar under chin disability.

2.  Entitlement to service connection for degenerative arthritis, lumbar spine disability (claimed as low back condition).

3.  Entitlement to service connection for left knee degenerative joint disease (DJD) disability (claimed as left knee/leg).

4.  Entitlement to service connection for left hip disability.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to October 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a travel board hearing in San Antonio, Texas.  A transcript of the hearing is of record.

The claim file includes a February 2012 memorandum reflecting a formal finding by VA that the Veteran's complete service treatment records are unavailable.  As such, VA has a heightened obligation to assist the Veteran in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The Board finds that additional development is needed before final adjudication of the Veteran's appeal.  Specifically, the Board finds that the Veteran is entitled to a VA examination to address the etiology of his claimed disabilities.  At the November 2017 hearing, the Veteran testified that the four disabilities on appeal were incurred in a jeep accident during his service in Germany.  The Veteran has submitted buddy statements to corroborate this event.  Unfortunately, his service treatment records, which presumably could provide further support, are no longer available.  Given VA's heightened duty to assist, the Board will remand to afford the Veteran an opportunity for an appropriate examination to address a potential connection (nexus) between the claimed in service event and his disabilities.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board is aware that in November 2017, the Veteran's representative submitted a medical opinion from the Veteran's private physician.  However, this opinion did not address the Veteran's back or scar disabilities.  In addition, during the November 2017 hearing, the Veteran indicated that he believes his hip disability is also potentially due to his back.  Because of these and other inadequacies of the opinion, the Board finds that a VA examination is necessary.

Accordingly, the appeal is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining from the Veteran the required consent, obtain any outstanding private and VA treatment records.  If no treatment records are available, this should be noted in the claim file.

2.  After completing the above, schedule the Veteran for the appropriate examination(s) to address the etiology of his claimed disabilities of scar under chin, degenerative arthritis, lumbar spine, left knee DJD, and left hip.

The examiner should identify all diagnosed disabilities relating to: (a) scar under chin; (b) degenerative arthritis, lumbar spine; (c) left knee DJD; and (d) left hip.  For each disability diagnosed, the examiner should then provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability was caused by the Veteran's active duty service or, if preexisting service, was aggravated therein.

In addition, for the Veteran's left hip, the examiner should provide an opinion as to whether it is more likely than not (i.e., a 50 percent or greater probability) that the left hip disability is proximately due to, or the result of, or aggravated (permanently worsened) beyond normal progression by the Veteran's lumbar spine disability.

All necessary development should be taken.  The VA examiner should be given access to the claim file.  The examiner must state that a review of the claim file was completed.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

A detailed rationale is requested for all opinions provided.

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




